Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 25, 2017

The Court of Appeals hereby passes the following order:

A16A1795. WANDA CORLEY HAIGHT et al. v. TRANSCONTINENTAL
    GAS PIPE LINE COMPANY, LLC.

      Transcontinental Gas Pipeline Company, LLC, which plans to build a natural
gas pipeline in north Georgia, sued multiple parties who own property in the
pipeline’s proposed path for access to their land to conduct civil, environmental, and
cultural-resource surveys required by federal law. Transcontinental later filed a
motion for a preliminary injunction allowing it temporary access to the properties.
Following a hearing, the trial court granted Transcontinental’s motion. The court’s
order provided that “[t]his interlocutory relief shall expire 180 days from the date of
this order, Monday, April 4, 2016.” The City of Atlanta, one of the defendants, filed
a motion to stay enforcement of the preliminary injunction pending an appeal, but the
trial court denied that motion.
      Five of the defendants (collectively, “the Corleys”) filed a notice of appeal to
the Supreme Court indicating their wish to appeal the orders granting
Transcontinental’s preliminary injunction and denying the City’s request for a stay.
The appeal was docketed in the Supreme Court on March 3, 2016. Transcontinental
filed a motion to dismiss, arguing that the appeal was moot because the surveys had
been completed and the injunction order had expired by its own terms. The Corleys
responded that the appeal was not moot because they had been harmed by
Transcontinental’s intrusion onto their land, Transcontinental could seek additional
surveys in the future, and the issues presented here were capable of repetition yet
evaded review.
      The Supreme Court did not expressly rule on Transcontinental’s motion to
dismiss. Instead, on April 26, 2016, that Court entered an order transferring the case
here on the ground that subject-matter jurisdiction lies in this Court. The Supreme
Court’s transfer order provides, in relevant part:
      Appellants filed a notice of appeal directed to this Court, asserting that
      jurisdiction was proper in this Court pursuant to its jurisdiction over
      equity cases. However, as the injunction issue is now moot, and the
      only claims still pending on appeal implicate the jurisdiction of the
      Court of Appeals, not this Court, this appeal hereby is transferred to the
      Court of Appeals[.]
(Emphasis supplied.)
      We now address Transcontinental’s motion to dismiss. Despite the Corleys’
arguments that the appeal is not moot, the Supreme Court resolved this issue
adversely to them. “[T]he law of the case rule makes any ruling by the Supreme
Court binding in all subsequent proceedings in that case in the lower courts.” Shadix
v. Carroll County, 274 Ga. 560, 562 (1) (554 SE2d 465) (2001) (punctuation and
footnote omitted). “It is apodictic that Georgia’s appellate courts are required to
adhere to the law of the case rule in all matters which they consider.” Security Life
Ins. Co. of Am. v. Clark, 273 Ga. 44, 46 (1) (535 SE2d 234) (2000). We are bound
by the Supreme Court’s ruling that “the injunction issue is now moot.” The only
other issue on appeal appears to be the City’s request for a stay of the injunction
pending appeal, which likewise is moot.1
      Pursuant to OCGA § 5-6-48 (b) (3), an appeal will be dismissed if the question
presented has become moot. Accordingly, Transcontinental’s motion to dismiss is
GRANTED, and this appeal is hereby DISMISSED.




      1
         In their appellate briefing, the Corleys claim that Transcontinental damaged
their land while conducting its surveys. But the Corleys have not asserted a claim for
damages, and the trial court has made no ruling respecting damages. Accordingly,
the issue of damages is not before us.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/25/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.